                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


    CRAIG CUNNINGHAM,                             )
                                                  )
           Plaintiff,                             )
                                                  )
    v.                                            )    NO. 3:15-cv-00215
                                                  )    CHIEF JUDGE CRENSHAW
    KATHY MCDONALD, et al.,                       )
                                                  )
           Defendants.                            )

                                             ORDER

         Before the Court is a Report and Recommendation from the Magistrate Judge (Doc. No.

123) recommending that the Court grant Plaintiff’s Motion for Default Judgment in this action

brought under the Telephone Consumer Protection Act, pursuant to Federal Rule of Civil

Procedure 55(b), against Defendants VIM Holdings, Inc.; Outreach Marketing Group; Secure 1

Systems, Inc.; Direct Source Media LLC; BMK Media Companies; and Gil Micra “Mike”

Mardaresco (Doc. No. 119). 1 Prior to issuing the Report and Recommendation, the Magistrate

Judge held a hearing at which Plaintiff testified, and Plaintiff also submitted an affidavit. (Doc.

No. 123 at 1.) The relevant Defendants did not appear at the hearing and, indeed, have never

answered the Complaint or otherwise participated in the litigation of this matter. (Id. at 1-2.) No

objections have been filed to the Report and Recommendation. The Court has reviewed it and

agrees with the Magistrate Judge’s conclusions. Accordingly, the Report and Recommendation

(Doc. No. 123) is APPROVED AND ADOPTED. The Motion for Default Judgment (Doc. No.

119) is GRANTED. Judgment SHALL issue in favor of Plaintiff and against Defendants VIM

Holdings, Inc.; Outreach Marketing Group; Secure 1 Systems, Inc.; Direct Source Media LLC;


1
    All other Defendants have previously been dismissed from this action.
BMK Media Companies; and Gil Micra “Mike” Mardaresco, joint and severally, in the amount of

$27,000. This is a final order. The Clerk shall close the file.

       IT IS SO ORDERED.



                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
